DETAILED ACTION
Claims 1-4 and 6-16 are pending.  Claim 5 is cancelled.
The objection to claim 1 is withdrawn following amendment.
The rejection of claims 6, 8, 11 and 16 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European Patent Application No. EP 17182322.2, filed July 20, 2017. 
Response to Arguments
Applicant’s arguments, filed 11/3/2021, have been fully considered but are not persuasive except regarding the rejections under 35 U.S.C. § 112 (see above).
Applicant’s arguments regarding the prior rejection under 35 U.S.C. § 103 (pages 9-13) are moot in view of the newly cited reference, Shao.  However, specific points are additionally addressed below.
Applicant argues that ‘It follows that Nakai is also silent on training an artificial intelligent module "with a dataset of operation scene images tagged with a normal operation state of the machine and a plurality of abnormal operation states of the machine" as recited by claim 1. Thus, Nakai does not teach or suggest at least the above discussed limitations of claim 1’ (page 10).

Applicant argues that ‘Nakai "fails to clearly specify that the at least one abnormal operation state including ... an alien or unidentified workpiece to be processed by the machine tool, a wrong relative position between the machine tool and a work piece within the operation space, or any combination thereof." (See Office Action, p. 21.) Thus, Nakai does not teach or suggest at least the above discussed limitations of claim 1’ (page 10). 
It is respectfully submitted that this argument is moot as Nakai is not cited as teaching this complete limitation.  It is also noted that the above quoted limitation (from previous claim 6) has not wholly been incorporated into amended claim 1.
Applicant argues that ‘Yamada is silent on whether the manipulator may have a plurality of different abnormal operation states. By contrast, claim 1 recites that "the artificial intelligent module is trained with a dataset of operation scene images tagged with a normal operation state of the machine and a plurality of different abnormal operation states of the machine." Thus, Yamada does not teach or suggest at least the above discussed limitations of claim 1.’ (page 11).
It is respectfully submitted that this argument is moot as Yamada is not cited as teaching this complete limitation — it is taught by the combination of Nakai and Yamada as detailed below in the current rejection under 35 U.S.C. § 103.

It is respectfully submitted that this argument is moot as Yamada is not cited as teaching this limitation — claim 1 is taught by the combination of Nakai, Yamada, Shapiro and Shao as detailed below in the current rejection under 35 U.S.C. § 103 with Shapiro and Shao teaching these features.
Applicant argues that ‘Shapiro fails to make up the deficiencies in Nakai and Yamada.’ and specifically ‘Shapiro is silent on a relative position between the machine 100 and the material.’ and ‘claim 1 recites "an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space." Thus, Shapiro does not teach or suggest at least the above discussed limitations of claim 1’ (page 12). 
It is respectfully submitted that this argument is moot at least in view of Shao that does teach a wrong relative position between the machine tool and a workpiece because Shao describes that FIGS. 1 (a) to 1(e) which illustrate in form of schematic diagrams the most common clamping situations of workpieces… the workpiece may be incorrectly clamped…. For example, as shown in FIG. 1(b), there may be an offset d1 between the axis 110 of the workpiece 10 and the axis 100 of the rotating shaft due to incorrect positioning of the workpiece 10. In another situation illustrated in FIG. 1(c), the axis 110 of workpiece 10 and the axis 100 of the rotating shaft may enclose an angle .beta. [0042-0043, Fig. 1]. as detailed in the current rejection under 35 U.S.C. § 103 below.
Applicant’s arguments regarding independent claim 13 that recites features consistent with 
Applicant’s arguments regarding the dependent claims (pages 12-13) are moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. U.S. Patent Publication No. 20020003415 (hereinafter Nakai) in view of Yamada et al. U.S. Patent Publication No. 20180276501 (hereinafter Yamada) and further in view of Shapiro et al. U.S. Patent Publication No. 20180113434 (hereinafter Shapiro) and Shao et al. U.S. Patent Publication No. 20100000320 (hereinafter Shao).
Regarding claim 1, Nakai teaches method for detection of an abnormal state of a machine comprising a machine tool [0054, Fig. 14 — a flow chart of a tool abnormality detection process], the method comprising: 
receiving camera images of a current operation scene of the machine tool [0034, Fig. 1 — a vision sensor (for example, a camera) 10 which photographs an image of the tool 2 (or a position where the tool 2 should be); 0054-0055, Fig. 14 — numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… CCD camera 10 takes an image of the drill 2 and the surrounding] by an operation scene analyzer [0034-0038, Fig. 1 — an image processor 11 (operation scene analyzer) which processes the image taken by the camera 10 and determines whether the tool 2 is faulty], such that objects present within the current operation scene are detected [0057-0058, Fig. 14 — image processor 11 compares (matches) the image acquired at step S12 (or the image that is image processed at step S13) with the image stored in the setup processing described above with respect to the drill area to determine whether or not chips (detected objects) twine around the drill 2 (Step S14)]; and 

operation scene images corresponding with a normal operation state of the machine and a plurality of different abnormal operation states of the machine [0054-0058, Fig. 14 — The tool abnormality detection processing is started when the numerical controller 4 reads a drill examination command in the NC working program (Step S11). This drill examination command is a command which instructs start of the tool abnormality detection processing. The numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… image processor 11 compares (matches) the image acquired at step S12 (or 
But Nakai fails to clearly specify a scene analyzer using a trained artificial intelligence module and wherein the artificial intelligent module is trained with a dataset of operation scene images tagged with operation states of the machine, and wherein a plurality of different abnormal operation states of the machine includes an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool and an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.
However, Yamada teaches a scene analyzer using a trained artificial intelligence module [0022, Figs. 1-2 — robot system 2000 performs machine learning on a model by using the learning data 1 and the holding position and orientation at the time of the holding operation of the target object 1 and the holding success or failure information in the holding position and orientation at the time of the holding operation of the target object 1 (states of the machine)].
Nakai and Yamada are analogous art.  They relate to numerical control systems, particularly employing fault detection and image analysis.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by Nakai, by incorporating the above limitations, as taught by Yamada.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve recognition capability and automatically account for scene variations, as suggested by Yamada [0002-0003].  In addition, it would have been obvious to one of ordinary skill in the art 
But the combination of Nakai and Yamada fails to clearly specify that a plurality of different abnormal operation states of the machine includes an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool and an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.
However, Shapiro teaches an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool [0174-0175 — A common source of problems in CNC machines are materials inadvertently left in the machining area, for example a tool left on the bed of the CNC machine 100. An imaging system can detect unknown objects, for example by recognizing objects tall enough to cause a collision with the head, or objects located in positions that are off limits to materials].
Nakai, Yamada and Shapiro are analogous art.  They relate to numerical control systems, particularly employing fault detection and imaging systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai and Yamada, by incorporating the above limitations, as taught by Shapiro.  

But the combination of Nakai, Yamada and Shapiro fails to clearly specify that an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.
However, Shao teaches that an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space [0042-0043, Fig. 1 — FIGS. 1 (a) to 1(e) which illustrate in form of schematic diagrams the most common clamping situations of workpieces… the workpiece may be incorrectly clamped…. For example, as shown in FIG. 1(b), there may be an offset d1 between the axis 110 of the workpiece 10 and the axis 100 of the rotating shaft due to incorrect positioning of the workpiece 10. In another situation illustrated in FIG. 1(c), the axis 110 of workpiece 10 and the axis 100 of the rotating shaft may enclose an angle .beta.].
Nakai, Yamada, Shapiro and Shao are analogous art.  They relate to numerical control systems, particularly employing fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada and Shapiro, by incorporating the above limitations, as taught by Shao.  

Regarding claim 2, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches that the machine is automatically controlled by a machine controller depending on the detected operation state of the machine [0057-0059 — When chips twine around the drill 2, the drill 2 is cleaned (Step S15) with the help of the drill cleaning device…  When the drill 2 is faulty, on the other hand, the numerical controller 4 which has received the notification displays an alarm on an emergency light… until the operator changes the drill, standby is performed…  the drill is automatically replaced with a spare drill which has been attached in advance (Step S18)].
Regarding claim 3, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches generating the camera images by at least one camera, the generating of the camera images comprising monitoring, by the at least one camera, a machine tool operation within a tool operation space [0034, Fig. 1 — a vision sensor (for example, a camera) 10 which photographs an image of the tool 2 (or a position where the tool 2 should be); 0054-0055, Fig. 14 — numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… CCD camera 10 takes an image of the drill 2 and the surrounding], wherein the machine tool of the machine is operated under control of a machine 
Regarding claim 4, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches that the at least one camera comprises a plurality of cameras, and wherein monitoring the machine tool operation within the tool operation space comprises monitoring, by the plurality of cameras, the machine tool operation space from different points of view and supplying the generated camera images representing a current operation scene to the operation scene analyzer for operation state detection [0072-0077, Fig. 18 — a plurality of cameras are provided so as to acquire a stereo image (different points of view) of the drill 2… An image processor 43 (operation scene analyzer) is provided for processing a plurality of images from the camera 10a, 10b… mage processor 43 determines whether or not the drill 2 is faulty by the stereo viewing based on the plural images that the plural CCD cameras 10a, 10b have photographed].
Further, Yamada teaches a scene analyzer using a trained artificial intelligence module [0022, Figs. 1-2 — robot system 2000 performs machine learning on a model by using the learning data generated by the information processing apparatus 120 and recognizes the target object in the image by using the learnt model to perform the holding operation. According to the present exemplary embodiment, the robot system 2000 learns the model on the basis of a convolutional neural network (CNN) corresponding to a type of deep learning]. 
Regarding claim 6, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  

Further, Shapiro teaches  an abnormal operation state of the machine including presence of at least one unidentified object within the operation space [0174-0175 — A common source of 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada, Shapiro and Shao, by incorporating the above limitations, as taught by Shapiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to detect potential collisions or interference and take appropriate action, as taught by Shapiro [0174-0175]. 
Regarding claim 8, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Yamada teaches the trained artificial intelligence module comprises a trained neural network including a deep convolutional neural network or a recurrent neural network [0022, Figs. 1-2 — robot system 2000 performs machine learning on a model by using the learning data generated by the information processing apparatus 120 and recognizes the target object in the image by using the learnt model to perform the holding operation…. the robot system 2000 learns the model on the basis of a convolutional neural network (CNN) corresponding to a type of deep learning; 0148 — the case has been described where the CNN corresponding to one type of the deep learning is learnt to constitute a discrimination circuit].

One of ordinary skill in the art would have been motivated to do this modification in order to improve recognition capability and automatically account for scene variations, as suggested by Yamada [0002-0003].  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known deep convolutional neural network analyzer of Yamada for the generic image recognition system of Nakai for the predictable result of a numerical control fault detection method utilizing a deep convolutional neural network.
Regarding claim 9, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Yamada teaches the artificial intelligence module comprises a decision tree, a random forest, a support vector machine, or any combination thereof [0148 — the case has been described where the CNN corresponding to one type of the deep learning is learnt to constitute a discrimination circuit…. In addition, a decision tree, a support vector machine (SVM), or the like may be used as the discrimination circuit.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada, Shapiro and Shao, by incorporating the above limitations, as taught by Yamada.  

Regarding claim 12, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches that the machine is controlled to perform automatically mitigating actions, countermeasures, or automatically mitigating actions and countermeasures when an abnormal operation state of the machine is detected [0057-0059 — When chips twine around the drill 2, the drill 2 is cleaned (Step S15) with the help of the drill cleaning device…  When the drill 2 is faulty, on the other hand, the numerical controller 4 which has received the notification displays an alarm on an emergency light… until the operator changes the drill, standby is performed…  the drill is automatically replaced with a spare drill which has been attached in advance (Step S18)].
Regarding claim 13, Nakai teaches an object recognition apparatus for automatic detection of an abnormal operation state of a machine, the machine comprising a machine tool operable in an operation space monitored by at least one camera configured to generate camera images of a current operation scene [0034, Fig. 1 — NC machine tool 1 comprises a tool (for example, a drill) 2 for working, a hold section (turret) 3 for holding the tool 2, a numerical controller 4 for controlling each section of the NC machine tool 1… a vision sensor (for example, a camera) 10 
a processor [0038 — image processor 11 is a high speed image processor, such as a DSP (Digital Signal Processor), an ASIC (Application Specific IC), and the like. This image processor 11 performs image processing to the images taken by the CCD camera 10 and determines whether or not the drill 2 is faulty; 0079 — artificial retina camera 52 is provided with an artificial retina chip 53 which takes a photographs and performing feature extraction processing (image processing) of the image photographed, and a general purpose microprocessor 54 which determines whether or not the drill 2 is broken/damaged or whether or not the chips twine around the drill 2 based on the image from the artificial retina chip 53] configured to: 
receive the generated camera images of the current operation scene [0034-0038, Fig. 1 — an image processor 11 (operation scene analyzer) which processes the image taken by the camera 10 and determines whether the tool 2 is faulty; 0054-0055, Fig. 14 — numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… CCD camera 10 takes an image of the drill 2 and the surrounding; 0079 — artificial retina camera 52 is provided with an artificial retina chip 53 which takes a photographs and performing feature extraction processing (image processing) of the image photographed, and a general 
detect objects present within the current operation scene, the detection of the objects present within the current operation scene comprising analysis of the current operation scene [0054-0058, Fig. 14 — The tool abnormality detection processing is started when the numerical controller 4 reads a drill examination command in the NC working program (Step S11). This drill examination command is a command which instructs start of the tool abnormality detection processing. The numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… image processor 11 compares (matches) the image acquired at step S12 (or the image that is image processed at step S13) with the image stored in the setup processing described above with respect to the drill area to determine whether or not chips (detected objects) twine around the drill 2 (detected objects) (Step S14); 0061-0062, Figs. 15-16 — FIG. 15A shows the photographed image. FIG. 15B shows an image D2 of the drill area which is extracted from the photographed image. The image D2 is compared with an image D1 which is stored beforehand in the setup processing. It is determined whether or not the drill 2 is broken or whether or not the chips twine around the drill 2 based on whether or not those images difference is within a predetermined allowable range. As shown in FIG. 15B, there is almost no difference between the image D1 and D2 (i.e. the difference is within the predetermined allowable range). Therefore, it is determined that the drill 2 is normal... FIG. 16A shows the photographed image. FIG. 16B shows an image D3 of the drill area which is extracted from the photographed image]; and 


But Nakai fails to clearly specify a scene analyzer using a trained artificial intelligence module and wherein the artificial intelligent module is trained with a dataset of operation scene images 
However, Yamada teaches a scene analyzer using a trained artificial intelligence module [0022, Figs. 1-2 — robot system 2000 performs machine learning on a model by using the learning data generated by the information processing apparatus 120 and recognizes the target object in the image by using the learnt model to perform the holding operation. According to the present exemplary embodiment, the robot system 2000 learns the model on the basis of a convolutional neural network (CNN) corresponding to a type of deep learning] and wherein the artificial intelligent module is trained with a dataset of operation scene images tagged with operation states of the machine [0022 — information processing apparatus 120 generates learning data (images to which labels [tagged] are assigned) on the basis of captured images obtained by imaging a target object set as a target of imaging and holding by a manipulator 400 from a plurality of predetermined imaging positions and orientations; 0073, 0078 —  learning data is an image to which a label (tag) is assigned. The label can be set as a pair of the relative position and orientation information between the imaging position and orientation at the time of the imaging of the target object 1 and the holding position and orientation at the time of the holding operation of the target object 1 and the holding success or failure information in the holding position and orientation at the time of the holding operation of the target object 1 (states of the machine)].
Nakai and Yamada are analogous art.  They relate to numerical control systems, particularly employing fault detection and image analysis.

One of ordinary skill in the art would have been motivated to do this modification in order to improve recognition capability and automatically account for scene variations, as suggested by Yamada [0002-0003].  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known trained artificial intelligence analyzer of Yamada for the generic image recognition system of Nakai for the predictable result of a numerical control fault detection method utilizing artificial intelligence.
But the combination of Nakai and Yamada fails to clearly specify that a plurality of different abnormal operation states of the machine includes an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool and an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.
However, Shapiro teaches an abnormal operation state of the machine including an unidentified workpiece to be processed by the machine tool [0174-0175 — A common source of problems in CNC machines are materials inadvertently left in the machining area, for example a tool left on the bed of the CNC machine 100. An imaging system can detect unknown objects, for example by recognizing objects tall enough to cause a collision with the head, or objects located in positions that are off limits to materials].
Nakai, Yamada and Shapiro are analogous art.  They relate to numerical control systems, particularly employing fault detection and imaging systems.

One of ordinary skill in the art would have been motivated to do this modification in order to detect potential collisions or interference and take appropriate action, as taught by Shapiro [0174-0175]. 
But the combination of Nakai, Yamada and Shapiro fails to clearly specify that an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space.
However, Shao teaches that an abnormal operation state of the machine including a wrong relative position between the machine tool and a workpiece within the operation space [0042-0043, Fig. 1 — FIGS. 1 (a) to 1(e) which illustrate in form of schematic diagrams the most common clamping situations of workpieces… the workpiece may be incorrectly clamped…. For example, as shown in FIG. 1(b), there may be an offset d1 between the axis 110 of the workpiece 10 and the axis 100 of the rotating shaft due to incorrect positioning of the workpiece 10. In another situation illustrated in FIG. 1(c), the axis 110 of workpiece 10 and the axis 100 of the rotating shaft may enclose an angle .beta.].
Nakai, Yamada, Shapiro and Shao are analogous art.  They relate to numerical control systems, particularly employing fault detection.

One of ordinary skill in the art would have been motivated to do this modification in order to detect detrimental conditions that affect not only the service life of various mechanical components, but also the machining accuracy and precision, as taught by Shao [0002-0005].
Regarding claim 14, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches a machine controller configured to control the machine in response to the detected operation state of the machine [0057-0059, Fig. 1 — When chips twine around the drill 2, the drill 2 is cleaned (Step S15) with the help of the drill cleaning device…  When the drill 2 is faulty, on the other hand, the numerical controller 4 which has received the notification displays an alarm on an emergency light… until the operator changes the drill, standby is performed…  the drill is automatically replaced with a spare drill which has been attached in advance (Step S18)].
Regarding claim 15, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches that the machine tool is operated under control of a machine controller in the operation space monitored by the at least one camera to process a workpiece within the operation space [0034, Fig. 1 — NC machine tool 1 comprises a tool (for example, a drill) 2 for 
Further, Yamada teaches that the machine is operated under control of a machine controller in a closed operation chamber defining the operation space monitored by the at least one camera to process a workpiece within the operation chamber [0038-0039, Fig. 1 — A computer numerical controlled (CNC) machine is a machine that is used to add or remove material under the control of a computer…  CNC machine 100 with a camera positioned to capture an image of an entire material bed 150; 0042-0043, Fig. 1 — CNC machine 100 can have a housing surrounding an enclosure or interior area defined by the housing. The housing can include walls, a bottom, and one or more openings to allow access to the CNC machine 100… the CNC machine can also include an openable barrier as part of the housing to allow access between an exterior of the CNC machine and an interior space of the CNC machine; 0068 — a lid camera 110, or multiple lid cameras, can be mounted to the lid 130].
Regarding claim 16, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai that the machine controller is configured to control the machine tool in response to the detected operation state of the machine [0057-0059 — When chips twine around the drill 2, the drill 2 is cleaned (Step S15) with the help of the drill cleaning device…  When the drill 2 is faulty, on the other hand, the numerical controller 4 which has received the notification displays an alarm on an emergency light… until the operator changes the drill, standby is .
Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakai, Yamada, Shapiro and Shao in view of Yakubovich et al. U.S. Patent Publication No. 20140079314 (hereinafter Yakubovich).
Regarding claim 7, the combination of Nakai, Yamada, Shapiro and Shao teaches all the limitations of the base claims as outlined above.  
Further, Yamada teaches operation scene images used to train the artificial intelligence module are read and supplied to a model builder entity that trains the artificial intelligence module used by the operation scene analyzer [0022, Fig. 1 — The information processing apparatus 120 generates learning data (images to which labels are assigned) on the basis of captured images obtained by imaging a target object set as a target of imaging and holding by a manipulator 400 from a plurality of predetermined imaging positions and orientations. The robot system 2000 performs machine learning on a model by using the learning data generated by the information processing apparatus 120 and recognizes the target object in the image by using the learnt model to perform the holding operation. According to the present exemplary embodiment, the robot system 2000 learns the model on the basis of a convolutional neural network (CNN) corresponding to a type of deep learning. The robot system 2000 then recognizes the target object in the image by using the learnt leaning model (CNN model) and obtains holding position and orientation of the target object to perform the holding operation; 0031 — learning apparatus 220 learns and saves the learning model (CNN model) by using the learning data generated by the information processing apparatus 120.; 0051, Fig. 4 — in S21, the information 
But the combination of Nakai, Yamada, Shapiro and Shao fails to clearly specify that images used to train the module are read from an image database.
However, Yakubovich teaches that images used to train the module are read from an image database [0048 — methods, devices, and computer-readable media for training a classifier. Typically, training samples are examined within the feature space, and grouped together to train classifier nodes. These training samples for visual applications are usually images, particularly digital images of one or more objects…, if the classifier is being built by a "generative" method, a number of features (such as corners and/or contour features) may be used to create a model, and then train training and evaluation set(s) may be used to tune and validate the mode; 0077 — a user may input sample images that have been previously stored on hard disk 160, for example. Another source could be an existing geometrical model (e.g. a CAD model) that is used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images having different lighting effects, color, textures, orientations, background scenes, sizes/proportions, etc. Another source could be a set of seed images captured by camera 112, which may be taken in the environment of the target vision system].
Nakai, Yamada, Shapiro, Shao and Yakubovich are analogous art.  Nakai, Yamada, Shapiro and Shao relate to numerical control systems, particularly employing fault detection.  Further, Nakai, 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada, Shapiro, and Shao, by incorporating the above limitations, as taught by Yakubovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable previously stored collection of data to be used for training, as taught by Yakubovich [0077].  
Regarding claim 10, the combination of Nakai, Yamada, Shapiro, and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches objects expected in the operation scene during a normal operation state of the machine [0051-0052, Figs. 11-13 — the image of a normal drill 2; 0054-0058, Fig. 14 — The tool abnormality detection processing is started when the numerical controller 4 reads a drill examination command in the NC working program (Step S11). This drill examination command is a command which instructs start of the tool abnormality detection processing. The numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… image processor 11 compares (matches) the image acquired at step S12 (or the image that is image processed at step S13) with the image stored in the setup processing described above with respect to the drill area to determine whether or not chips (detected objects) twine around the drill 2 (detected objects) (Step S14); 0061-0062, Figs. 15-16 — FIG. 15A shows the photographed image. FIG. 15B shows an image D2 of the drill area which is extracted 
But the combination of Nakai, Yamada, Shapiro, and Shao fails to clearly specify that objects are derived using a CAD model, a CAM program stored in a memory, or a combination thereof.
However, Yakubovich teaches that objects are derived using a CAD model, a CAM program stored in a memory, or a combination thereof [0013 — computer rendering of CAD models is used to fully automate the dataset acquisition process and labeling process; 0077 — a user may input sample images that have been previously stored on hard disk 160, for example. Another source could be an existing geometrical model (e.g. a CAD model) that is used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images having different lighting effects, color, textures, orientations, background scenes, sizes/proportions, etc.; 0108 — seed images maybe include CAD file(s), real captured images, or a combination of both].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada, Shapiro, and Shao, by incorporating the above limitations, as taught by Yakubovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to automate the acquisition process for a dataset used for object detection training, as taught by Yakubovich [0013].  
Regarding claim 11, the combination of Nakai, Yamada, Shapiro, and Shao teaches all the limitations of the base claims as outlined above.  
Further, Nakai teaches retrieving an image prior to the operation of the machine and a machine operation space [0034, Fig. 1 — a vision sensor (for example, a camera) 10 which photographs an image of the tool 2 (or a position where the tool 2 should be); 0054-0055, Fig. 14 — numerical controller 4 orchestrates the CCD camera 10 and the image processor 11 so as to acquire an image of the drill 2… CCD camera 10 takes an image of the drill 2 and the surrounding; 0057-0058, Fig. 14 — image processor 11 compares (matches) the image acquired at step S12 (or the image that is image processed at step S13) with the image stored in the setup processing described above with respect to the drill area to determine whether or not chips (detected objects) twine around the drill 2 (detected objects) (Step S14); 0061-0062, Figs. 15-16 
Further, Yamada teaches retrieving images for each potential workpiece, for each potential alien object, or for each potential workpiece and each potential object [0029 — The manipulator 400 is configured so as to be able to move the imaging apparatus 500, the light source 510, and the holding apparatus 600 such that a target object 1 is imaged from arbitrary position and orientation and that the target object 1 (workpiece) is manipulated.; 0076-0078 —  information processing apparatus 120 obtains the image in which the target object 1 is imaged in the above-described predetermined imaging position and orientation and generates the learning data on the basis of the obtained image and the learning information; 0083 — recognition apparatus 320 also performs the imaging of the target object 1 and the peripheral object 2 plural times during the movement of the manipulator 400 until the holding apparatus 600 performs the holding operation and generates the learning data by using the captured image].

One of ordinary skill in the art would have been motivated to do this modification in order to improve recognition capability for targeted/workpiece and peripheral objects and automatically account for scene variations, as suggested by Yamada [0002-0003, 0076-0083].  
But the combination of Nakai, Yamada, Shapiro, and Shao fails to clearly specify retrieving, by an image generator, a three-dimensional model for an object; and rendering the retrieved three-dimensional models into operation scene images read from an image database that stores images showing an empty operation space, such that operation scene images are provided for different operation scenes used by the model builder entity to train the artificial intelligence module.
However, Yakubovich teaches retrieving, by an image generator, a three-dimensional model for an object [0013 — computer rendering of CAD models is used to fully automate the dataset acquisition process and labeling process; 0077 — a user may input sample images that have been previously stored on hard disk 160, for example. Another source could be an existing geometrical model (e.g. a CAD model) that is used as a seed image]; and rendering the retrieved three-dimensional models into operation scene images read from an image database that stores images showing an empty operation space, such that operation scene images are provided for different operation scenes used by the model builder entity to train the artificial intelligence module [0013 — computer rendering of CAD models is used to fully automate the dataset acquisition process and labeling process; 0077 — a user may input sample images that have been 
Nakai, Yamada, Shapiro, Shao and Yakubovich are analogous art.  Nakai, Yamada, Shapiro and Shao relate to numerical control systems, particularly employing fault detection.  Further, Nakai, Yamada and Yakubovich relate to machine vision systems and Yakubovich is pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above numerical control system and method, as taught by the combination of Nakai, Yamada, Shapiro, and Shao, by incorporating the above limitations, as taught by Yakubovich.  
One of ordinary skill in the art would have been motivated to do this modification in order to automate the acquisition process for a dataset used for object detection training, as taught by Yakubovich [0013].  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murai et al. U.S. Patent Publication No. 20040030440, which discloses a detection system of a relative position of a wire electrode with respect to an electroconductive object.
Corletto et al. U.S. Patent Publication No. 20160207157, which discloses a system to detect the incorrect positioning of a workpiece.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119